 

UNITED STATES DISTRIGE CQIGRIV-03070-ALC Document9 Filed 05/03/19 Page 1 of 2

SOUTHERN DISTRICT OF NEW YORK
Attorneys: Company: Aaron Goodman PH: (516) 317-2273

Address: 13201 Rooseyelt Avenue # 818015 Flushing, NY 11354

 

Job #: 23921

 

 

 

Aaron Goodman Civil Number: 19/Civ. 3070
Date Filed:
V. Plaintiff | Client's File No.:
Experian information Solutions, Inc. and Does 1-10 Court/Return Date:
Defendant
STATE OF NEW YORK, COUNTY OF ,9S.:
OF NEW YORK, SS AFFIDAVIT OF SERVICE

Reginald Hunter, being sworn says:

On April 11, 2019, at 2:50 PM at 28 Liberty Street, New York, NY 10005, Deponent served the within Summons an
Exhibits

rey Sine

On

ol =
Cl

C An additional mailing was completed to the address above by certified mail. oO t
J #6 DESCRIPTION | &
Sex: Female Color of skin: Indian Color of hair: Black . Age: 55 - 65 Yrs. oe | me
Height: 5 ft 5 in - 5 ft 8 in Weight: 100-130 Lbs. Other Features: wal =
C1 #7 MILITARY SERVICE [ 2 Sy] , oS
Deponent asked person spoken to whether the person to b boned is ‘dani Stive in the military service a the United States or pf gh
of New York, and was informed that said person is not. a SMENT —

Fee ae)

Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

“Experian information Solutions, inc. c/o C T Corporation System, Defendant therein named.
#1 INDIVIDUAL
By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in

#2 SUITABLE AGE PERSON

d Complaint with

as said recipient therein.

By delivering thereat a true copy of each to (Process Specialist / Registered Agent) a person of suitable age and discretion. Said premises is

recipient's:[] actual place of business / employment [] dwelling house (usual place of abode) within the state.

#3 AFFIXING TO DOOR

By affixing a true copy of each to the door of said premises which is subjects
[] actual place of business / empioyment [] dwelling house (usual place of abode) within the state. Deponent was unable with due
or person of suitable age and discretion thereat having called there

Address confirmation:
#4 Corporation or Partnership or Trust or LLC

diligence to find subject

By delivering thereat a true copy of each to Nora Dindyal personally. Deponent: knew said entity so served to be the entity described in said

aforementioned document as said subject and knew said individual to be Process Specialist / Registered Agent thereof.

#5 MAILING

On , service was completed by mailing : a true copy of above document(s) to the above address in a ist Class postpaid properly addregsed ¢yy

envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post
of New York.

fricEEth thetState

#8 WITNESS FEES
Subpoena Fee Tendered in the amount of $

 

Sworn to before me on April

BRUCE LAZARUS
NOTARY PUBLIC - SFATE OF NEW YORK
No. 04LA4992593
Qualified in New York County

My Commission Expires January 13, 2022

205 East 42nd Street, New York, NY 10017
212-393-9070 www.legaleaseinc.com

#9 OTHER pe ye

    
 
   

 

Reginald H
1346142

 

EA

unter

Ne

LEGALEASEINc

 
 

 

 

Hof 2

 

a
4

   
    

  
   

 

 

 

w
D
 & heehee Toe
Baron Goolmm = | aie TT
oOo a . x aia eh
£5 2.0 1 Roewsevell Ave.
Se si FAS AA i.
. +I lus Shing NY \i3Sy USAFOREVER USAFOREVER
: 4 ho °O1L9 OF“F40 O000 8442 3053 7
. = i). 10036
so > = Fre Se Intake Unt Bal Ah
25 1 © TO |
| aco 2 | hurgeod Marshall Courthouse me 10007 32:95
= a ° IR Som 10S : Bn YT
oy ns .

Yo Foley Square Wey
New York, NY (0007 >

 

POGOFABOSSS beable n a gt AYA yfyyhafyghyfedd|pl

fase 1:19-cv-03070-ALC Document 9 Filey

.
7 ie

 
